Citation Nr: 1442820	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In July 2011, the Veteran testified at a Travel Board hearing before the undersigned at the RO.


FINDING OF FACT

PTSD is not attributable to service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(f), 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a December 2006 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the record; and the record also contain medical evaluations which collectively meet VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran did not serve during combat and was not a prisoner of war.  He does not claim nor does the record show that he was the victim of a personal assault.  The Veteran was not diagnosed with PTSD during service.  Thus, (1), (2), (4), and (5) above are not met.  With regard to (3) above, the Veteran was diagnosed as having PTSD by a VA psychiatrist in March 2008 due to his military related traumatic events.  See March 3, 2008 VA staff psychiatrist report.  

The Veteran contends that the following stressors occurred, consistent with (3) above:  (1) In July 1986, while he was deployed with the 13th MAU, BLT 2/1 3rd Amphibious Assault Team, in the Subic Bay Naval Base, they were tasked with stopped the National People's Army (NPA) from infiltrating the base.  He claims that the NPA guerrillas opened fire, four of the guerillas were killed, and he feared that he killed a woman; (2) The Veteran contends that in September 1986, while assigned with the 13th MAU, BLT 2/1, he participated in a live fire exercise off the coast of Australia while aboard the USS Tuscaloosa.  During the exercise, the Veteran maintains that his amphibious vehicle broke down and the live fire was ricocheting in the area around him.  The called for a cease fire.  The Veteran also had to fight a fire ignited by a Cobra helicopter igniting Napalm which nearly engulfed the amphip.  Further, bombs were dropped her his location.  Three service members, whom he named, he states were killed; and (3) He witnessed a helicopter crash at Camp Pendleton and was tasked with others from his unit to recover body parts in August 1988.

VA attempted to verify his stressors, contacting all appropriate resources and obtaining his pertinent records.  In December 2012, a Formal Finding was made that the stressors could not be verified.  VA obtained the command histories for the three stressors from the Naval History and Heritage Command and Marine Corps Archives as well as from searches made by the Judge Advocate General and the Naval Criminal Investigative Service.  

The command history for the USS Tuscaloosa provided by the Naval History and Heritage Command did not confirm the Veteran's stressors.  The Marines Corps Archives provided the 1988 command chronology for the 3rd Assault Amphibian Battalion; the 1986 command chronology for Battalion Landing Team 2/1; the January through June command chronology for 13th Marine Amphibious Unit and July through December 1986 command chronology for the 2nd Battalion 1st Marines.  None of the command chronologies confirmed the claimed stressors.  The Department of the Navy, Judge Advocate General Office and Naval Criminal Investigative Service indicated that there were no investigative reports which confirmed the Veteran's claimed stressors.

In support of his claim, the Veteran submitted a portion of a unit history with photographs of helicopters and areas being bombed, but there was no documented indication of the exact location of any bombing, the nature of the bombing, or the Veteran's location.  Also submitted was a poem written by a service member about a tragedy that occurred on July 10, 1986, but this poem provides no objective evidence confirming the accuracy of the Veteran's claimed stressors.

In this case, the Veteran claims that he experienced a fear of hostile military activity and has a VA diagnosis of PTSD.  However, there is clear and convincing evidence that his claimed stressors are not credible and did not occur since the objective unit and investigative histories uniformly contradict and do not confirm the claimed stressors.   Although the Veteran's actual deployment has been confirmed, VA has exhausted the available means to confirm the claimed events.  All unit histories and investigative agencies were unable to confirm any of the stressors.  There were no casualties and the Veteran himself suffered no injuries from the claimed events.  The Veteran served during peacetime and there is no record of any hostile contact with the POA or any enemy force during the time periods in question.  There is no record of any claimed event, even though the extensive histories provided should have reflected the stressors, had they occurred.  The Board finds these recorded histories maintained by the appropriate service departments to be accurate documentation of the activities of the units and vessel purportedly involved.  As such, the Board does not find credible the Veteran's statements as they are inherently contradicted in the record.  Also, the Veteran has made internal inconsistencies with his statements.  For instance, with the second stressor, he described being thrown from a bomb blast resulting in a concussion, but there is no documentation of any injury or residual from such.  With regard to the third stressor, he has said that he participated in recovering body parts in the helicopter incident, but then he alternatively has said that a Seal team recovered the bodies.  

As the preponderance of the evidence reflects that the claimed non-combat stressors have not been verified or corroborated, the Veteran has failed to establish an essential element of his claim for entitlement to service connection for PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


